Exhibit 99.1 (INTEGRYS ENERGY GROUP, INC. NEWS RELEASE LETTERHEAD) For Immediate Release May 7, 2008 Contact: Steven P. Eschbach, CFAVice President – Investor RelationsIntegrys Energy Group, Inc.(312) 228-5408 Integrys Energy Group Reports 2008 First Quarter Financial Results Chicago, May 7, 2008 – Integrys Energy Group, Inc. (NYSE:TEG), today reported income from continuing operations of $136.6 million ($1.77 diluted earnings per share from continuing operations) for the quarter ended March 31, 2008, compared with income from continuing operations of $117.2 million ($2.01 diluted earnings per share from continuing operations) for the quarter ended March 31, 2007. Additional details regarding Integrys Energy Group's financial results for the quarter ended March31, 2008 are as follows: Integrys Energy Group's Results (Millions, except share amounts) 2008 2007 Change Income from continuing operations $ 136.6 $ 117.2 16.6 % Basic earnings per share from continuing operations $ 1.77 $ 2.02 (12.4 %) Diluted earnings per share from continuing operations $ 1.77 $ 2.01 (11.9 %) Income available for common shareholders $ 135.8 $ 139.4 (2.6 %) Basic earnings per share $ 1.77 $ 2.42 (26.9 %) Diluted earnings per share $ 1.77 $ 2.41 (26.6 %) Average shares of common stock Basic 76.6 57.5 33.2 % Diluted 76.8 57.8 32.9 % Integrys Energy Group recognized income available for common shareholders of $135.8million ($1.77 diluted earnings per share) for the quarter ended March 31, 2008, compared with income available for common shareholders of $139.4million ($2.41 diluted earnings per share) for the quarter ended March 31, 2007. Significant factors impacting the change in earnings and earnings per share were as follows: Integrys Energy Group Reports 2008 First Quarter Financial Results May 7, 2008 Page 2 · For the quarter ended March 31, 2008, diluted earnings per share were impacted by a 19.0million share (32.9%) increase in the weighted average number of outstanding shares of Integrys Energy Group common stock compared with the same quarter in 2007.IntegrysEnergy Group issued 31.9million shares of common stock on February21, 2007, in conjunction with the Peoples Energy merger.Accordingly, these shares were considered outstanding for purposes of computing diluted earnings per share for the entire first quarter of 2008, but were only considered outstanding for that portion of the 2007 first quarter subsequent to the Peoples Energy merger.Additional shares were also issued under the Integrys Energy Group Stock Investment Plan and certain stock-based employee benefit plans. · Regulated natural gas utility segment earnings increased $40.4million (114.8%), from earnings of $35.2million during the first quarter of 2007, to earnings of $75.6million for the same quarter in 2008.Higher earnings at the regulated natural gas utility were primarily due to the following: - Natural gas utility earnings at The Peoples Gas Light and Coke Company increased $30.3 million, from earnings of $5.3 million for the quarter ended March 31, 2007, to earnings of $35.6 million for the quarter ended March 31, 2008.In addition, natural gas utility earnings at North Shore Gas Company increased $3.5 million, from earnings of $2.1 million for the quarter ended March 31, 2007, to earnings of $5.6 million for the quarter ended March 31, 2008.The increase in earnings at both of these natural gas utilities was driven by the fact that they were not acquired until February 21, 2007.Therefore, their operations for the entire first quarter 2008 heating season were included in first quarter 2008 natural gas utility earnings, however, only operations from the acquisition date through March 31, 2007, were included in first quarter 2007 natural gas utility earnings.Due to the seasonal nature of natural gas utilities, earnings are generally derived during the heating season (first and fourth quarters).It is important to note that after-tax earnings for Peoples Gas were also positively impacted by a 2008 annual rate increase of $71.2 million, which was effective February 14, 2008.Both Peoples Gas and North Shore Gas also experienced colder than normal weather conditions in the first quarter of 2008, which had an approximate $5 million positive after-tax impact on earnings. - Natural gas utility earnings at Wisconsin Public Service increased $6.1million, from earnings of $15.9million for the first quarter of 2007, to earnings of $22.0million for the same quarter in 2008, driven by a higher quarter-over-quarter margin.Wisconsin Public Service's natural gas margin increased $6.4 million ($3.8 million after-tax).Natural gas throughput volumes were up 9.7% quarter-over-quarter, primarily related to colder weather during the first quarter 2008 heating season.Heating degree days at Wisconsin Public Service increased 11.3% during the first quarter 2008, compared with the same quarter in 2007. The colder quarter-over-quarter weather conditions contributed $4.3million ($2.6million after-tax) to the increase in Wisconsin Public Service's natural gas utility segment earnings.Also contributing positively to quarter-over-quarter natural gas utility earnings, Wisconsin Public Service had the full benefit of the 2007 retail natural gas rate increase for its natural gas customers in Wisconsin, which was effective January 12, 2007. Integrys Energy Group Reports 2008 First Quarter Financial Results May 7, 2008 Page 3 · Regulated electric utility segment earnings decreased $9.7 million (58.8%), from earnings of $16.5million for the quarter ended March 31, 2007, to earnings of $6.8million for the same quarter in 2008.The quarter-over-quarter change in earnings at the regulated electric segment was driven by a $15.0 million ($9.0 million after-tax) decrease in operating income at Wisconsin Public Service's electric utility, resulting primarily from the following: - Fuel and purchased power costs at Wisconsin Public Service were approximately $19million ($11.4 million after-tax) higher than what was recovered in rates during the quarter ended March 31, 2008, compared with fuel and purchased power costs that were approximately $3 million ($1.8 million after-tax) less than what was recovered in rates during the same period in 2007, which drove a $13.2 million after-tax decrease in earnings quarter-over-quarter.In the first quarter of 2008, these higher than anticipated costs were driven by the delayed in-service date of the Weston 4 power plant, increased coal and coal transportation costs, and higher natural gas costs.The Weston 4 power plant was deemed in service for accounting purposes in April 2008.As a result of the higher than anticipated energy costs in 2008, the Public Service Commission of Wisconsin approved a rate increase effective March 22, 2008, subject to refund, which should allow Wisconsin Public Service to recover the majority of these unrecovered fuel costs over the remaining three quarters of 2008.Because Wisconsin's fuel rules allow for prospective recovery only, beginning with the effective date of the new rate order, it is anticipated that approximately $4 million of the $19 million of first quarter 2008 higher fuel and purchased power costs will not be recovered. - Partially offsetting the higher than anticipated fuel and purchased power costs, electric maintenance expenses decreased $4.2 million ($2.5 million after-tax), driven primarily by significant planned outages in the first quarter of 2007 at the Weston 2 power plant and the De Pere Energy Center. - A 6.2% increase in electric sales volumes also positively impacted quarter-over-quarter electric utility earnings.The increase in electric sales volumes was driven by a colder 2008 first quarter, as evidenced by an 11.3% increase in heating degree days compared with the same quarter in 2007.A portion of Wisconsin Public Service's electric load is heating related.The colder weather conditions experienced during the first quarter 2008 heating season had an approximate $1.2million after-tax positive quarter-over-quarter impact on Wisconsin Public Service's electric utility earnings. · Integrys Energy Services' income from continuing operations decreased $13.3million (20.5%), from $64.9million for the quarter ended March 31, 2007, to $51.6million for the same quarter in 2008, driven by the following: - Integrys Energy Services' natural gas margin decreased $33.1 million ($19.9 million after-tax), driven by a $37.1 million ($22.3 million after-tax) increase in mark-to-market losses, partially offset by a $4.0 million ($2.4 million after-tax) increase in realized gains. - Mark-to-market losses increased from $1.9 million ($1.1 million after-tax) for the first quarter of 2007, to $39.0 million ($23.4 million after-tax) for the first quarter of 2008. Integrys Energy Group Reports 2008 First Quarter Financial Results May 7, 2008 Page 4 Period-by-period variability in the margin contributed by Integrys Energy Services' retail and wholesale natural gas operations primarily related to changes in the fair market value of basis swaps utilized to mitigate market price risk associated with natural gas transportation contracts and certain natural gas sales contracts, as well as contracts utilized to mitigate market price risk related to certain natural gas storage contracts.Earnings volatility results from the application of derivative accounting rules to the basis and other swaps (requiring that these derivative instruments be marked-to-market), without a corresponding mark-to-market offset related to the physical natural gas transportation contracts, the natural gas sales contracts, or the natural gas storage contracts (as these contracts are not considered derivative instruments).Therefore, no gain or loss is recognized on the transportation contracts, customer sales contracts, or natural gas storage contracts until physical settlement of these contracts occurs. - Realized natural gas margins increased from $38.7 million ($23.2 million after-tax) for the first quarter of 2007, to $42.7 million ($25.6 million after-tax) for the first quarter of 2008, driven by an increase in the quarter-over-quarter margin contributed by the nonregulated retail and wholesale natural gas marketing operations of Peoples Energy, as these operations were included in Integrys Energy Services' results for the entire first quarter of 2008, but only for a portion of the 2007 first quarter. - Integrys Energy Services recognized $19.0 million of after-tax income from continuing operations from its investment in a synthetic fuel production facility in the first quarter of 2007, which included Section 29/45K federal tax credits generated and mark-to-market gains on options utilized to protect the value of these tax credits, partially offset by operating losses generated from production of the synthetic fuel.Section 29/45K of the Internal Revenue Code, which provided for federal tax credits from the production and sale of synthetic fuel, expired effective December 31, 2007, driving an approximate $19million after-tax decrease in Integrys Energy Services' income from continuing operations in the first quarter of 2008, compared with the first quarter of 2007. - Integrys Energy Services' income from continuing operations was also negatively impacted by an $8.6million ($5.2million after-tax) increase in operating and maintenance expenses during the first quarter of 2008, compared with the first quarter of 2007.Higher operating and maintenance expenses were driven by higher payroll, benefit costs, and consulting fees related to continued business expansion activities at Integrys Energy Services, the most significant of which related to the acquisition of the nonregulated operations of Peoples Energy on February 21, 2007. - Partially offsetting the decreases above, Integrys Energy Services recognized a combined $56.2million ($33.7million after-tax) increase in retail and wholesale electric margins, related primarily to the following: - Integrys Energy Services recognized $99.0million ($59.4million after-tax) of mark-to-market gains on derivative contracts in the first quarter of 2008, compared with $57.2million ($34.3million after-tax) of mark-to-market gains during the same period in 2007.Period-by-period variability in the margin contributed by Integrys Integrys Energy Group Reports 2008 First Quarter Financial Results May 7, 2008 Page 5 Energy Services' retail and wholesale electric operations is expected due to differences in the timing of gains and losses recognized on derivative and non-derivative contracts, as required by generally accepted accounting principles, which will ultimately reverse as the related non-derivative contracts settle. - Realized retail electric margins increased by $19.1million ($11.5million after-tax), from a $1.8 million ($1.1 million after-tax) negative margin in the first quarter of 2007, to a $17.3 million ($10.4 million after-tax) positive margin in the first quarter of 2008, driven by the addition of new customers in Illinois as a result of the Peoples Energy merger in February 2007, and the addition of customers as a result of certain Illinois regulatory provisions expiring in 2006 that effectively opened up market opportunities to nonregulated energy suppliers in Illinois in the first quarter of 2007. Growth in New England, due to an increased sales focus in this area, also positively impacted realized retail electric margins. · Financial results at the Holding Company and Other segment improved $1.8million, from breakeven during the quarter ended March31, 2007, to earnings of $1.8million for the quarter ended March 31,2008.The increase was driven by a $3.6million ($2.2million after-tax) decrease in interest expense as a result of the repayment of short-term debt with a portion of the proceeds received from the sale of our oil and natural gas production business, a $2.9 million ($1.7 million after-tax) increase in pre-tax earnings from Integrys Energy Group's approximate 34% ownership interest in American Transmission Company, LLC, a $1.3 million ($0.8 million after-tax) increase in interest income recognized related to the transmission facilities Wisconsin Public Service funded on American Transmission Company's behalf, and $1.1 million of after-tax earnings at Integrys Business Support, LLC in the first quarter of 2008, related to their allowed return on capital. Operations at Integrys Business Support, our wholly owned service company, did not commence until January1,2008.Partially offsetting these increases was a $7.8 million ($4.7 million after-tax) increase in operating and maintenance expenses compared with the first quarter of 2007 related to the reallocation of external costs to achieve merger synergies incurred from July 2006 through March2007. This increase was primarily because in March 2007 all external costs to achieve were reallocated from the Holding Company and Other segment (where they were initially recorded) to the other reportable segments, which will ultimately be the beneficiaries of the synergy savings resulting from the costs to achieve.This had the impact of lowering operating expenses at the Holding Company and Other segment in the first quarter of 2007. · Integrys Energy Group recognized income from discontinued operations of $23.0 million in 2007 and had no discontinued operations in the first quarter of 2008.In the first quarter of 2007, Integrys Energy Services recognized a $14.8 million after-tax gain on the sale of WPSNiagara Generation, LLC, a merchant generation facility that sold power on a wholesale basis. Also, in connection with the February 21, 2007, Peoples Energy merger, Integrys Energy Group announced its intent to divest of its oil and natural gas production business.This segment was sold in the third quarter of 2007.During the quarter ended March 31, 2007, the oil and natural gas production business recognized earnings of $8.2million as a component of discontinued operations. Integrys Energy Group Reports 2008 First Quarter Financial Results May 7, 2008 Page 6 EARNINGS FORECAST Integrys Energy Group continues to manage its portfolio of businesses to achieve long-term growth in its utility and nonregulated operations, while maintaining an emphasis on regulated growth.The company’s emphasis on regulated growth has been demonstrated by the Peoples Energy merger in 2007, ongoing expansion of its generation fleet, and the acquisition of retail natural gas distribution operations in Michigan and Minnesota during 2006.The company utilizes financial tools commonly used in the industry to help mitigate risk for the benefit of both shareholders and customers.Also, the company’s asset management strategy continues to deliver shareholder return from certain asset transactions.The company’s long-term diluted earnings per share growth rate target remains at 6% to 8% on an average annualized basis (using 2008 as the basis for this growth), with fluctuations in any given year that may be above or below that target range. The company anticipates generating earnings per diluted share in 2008 in the range of $3.37 to $3.82.For the remainder of 2008, this guidance assumes normal weather conditions, the availability of generation units, the anticipated merger impacts relating to transition costs and anticipated purchase accounting adjustments, anticipated merger synergy savings, and recently obtained rate relief for Peoples Gas and Wisconsin Public Service.The diluted earnings per share guidance excludes the impact of mark-to-market volatility for all of 2008 (such mark-to-market volatility is expected to include about $20 million of mark-to-market after-tax losses for all of 2008 relating to contracts terminating in 2008 which had net mark-to-market after-tax gains recognized in 2007). The projected guidance range for 2008 diluted earnings per share from continuing operations
